


110 HRES 1524 IH: Requiring the use of a bipartisan panel of

U.S. House of Representatives
2008-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1524
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2008
			Mr. Ehlers submitted
			 the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Requiring the use of a bipartisan panel of
		  Members in the selection of an individual for appointment as Chief
		  Administrative Officer of the House of Representatives.
	
	
		1.Use of Bipartisan Panel of
			 Members to Recommend Individual for Appointment as Chief Administrative Officer
			 of House of Representatives
			(a)Bipartisan Panel
			 To Recommend Individual for Appointment
				(1)In
			 generalIn the event of a vacancy in the position of Chief
			 Administrative Officer of the House of Representatives, the Speaker shall
			 convene a panel to recommend an individual for appointment as Chief
			 Administrative Officer.
				(2)CompositionThe
			 panel convened under this subsection shall be composed of the following
			 individuals:
					(A)The chair and
			 ranking minority member of the Committee on House Administration.
					(B)2 Members of the
			 House selected by the Speaker.
					(C)2 Members of the
			 House selected by the Speaker upon the recommendation of the Minority
			 Leader.
					(b)Use of Private
			 Entity To Assist Panel
				(1)Agreement with
			 entityUpon convening the panel under subsection (a), the Speaker
			 shall enter into an agreement with a private entity to solicit and recruit
			 applicants for the position of Chief Administrative Officer and to advise the
			 panel regarding its recommendation of an individual for appointment as Chief
			 Administrative Officer.
				(2)Authorization of
			 appropriationsThere are authorized to be appropriated from the
			 applicable accounts of the House of Representatives such sums as may be
			 necessary to carry out this subsection.
				(c)Approval of
			 Panel Required for QualificationFor purposes of the election of an
			 individual as Chief Administrative Officer by the House, an individual shall be
			 considered to duly qualify as Chief Administrative Officer only if the
			 individual is recommended for appointment as Chief Administrative Officer by
			 the panel convened under this section. The panel may not recommend an
			 individual for appointment unless a majority of its members from the majority
			 party and a majority of its members from the minority party vote in favor of
			 the recommendation.
			(d)No Application
			 to Temporary AppointmentsThis section does not apply with respect to
			 the appointment of an individual under section 208(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 75a–1) to act as, and to exercise
			 temporarily the duties of, the Chief Administrative Officer in the case of a
			 vacancy in the office of Chief Administrative Officer, or the incapacity or
			 inability of the Chief Administrative Officer to perform the duties of the
			 office.
			
